Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 1 of 6
Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 2 of 6
Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 3 of 6
Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 4 of 6
Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 5 of 6
Case 16-20921   Doc 36   Filed 04/25/19 Entered 04/25/19 15:05:07   Desc Main
                           Document     Page 6 of 6
